DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed February 26, 2020 has been received and entered.  Claims 1-74 and 91-105 have been canceled.  Accordingly, claims 75-90 are pending in the instant application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on UK 1709468.1, 1709534.0, 1712851.3, and 1803826.5.
 It is noted, however, that applicant has not filed a certified copy of the  application as required by 37 CFR 1.55.

	Certified foreign priority documents have been received for 1805989.9, 1805990.7, 1805991.5, 1806779.3 and 1806780.1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The specification lacks complete deposit information for the deposit of NCIMB 42787, it is not clear that host cells possessing the identical properties of NCIMB 42787 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a host cell is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed cell, this method will not necessarily reproduce host cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed host cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the NCIMB 42787 host cells a suitable deposit for patent purposes, evidence of public availability of the NCIMB 42787 host cells or evidence of the reproducibility without undue experimentation is required.
that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.  As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;



	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of 
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 75-80 and 87-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerding.
	The claims are drawn to a method of inhibiting histone deacetylase activity comprising administering to a subject in need thereof a pharmaceutical composition comprising a bacteria strain that produces a therapeutically effective amount of at least one organic acid of formula Rx-COOH, wherein Rx is C4-C11 alkyl, or hydroxyl-substituted phenyl; and wherein said therapeutically effective amount is effective to inhibit said histone deacetylase activity.

	Gerding (US Patent Number 6,635,260) disclose of methods of treating human subjects comprising administering compositions of C. difficile.  (See abstract, claims 19-28).  Gerding further disclose of administering 5 x 105 to 106 cfu.  (See column 3).  Gerding further disclose that the composition may be administered orally, or enterally.  (See column 7).  
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical chemical composition, (bacterial strain composition which produces 4-hydroxyphenylacetic acid) the properties applicant discloses and/or claims (inhibits histone deacetylase activity) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Gerding disclose of each and every limitation of the instantly filed claims.

3.	Claim(s) 75-80, 84 and 87-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipkin et al.
	The claims are drawn to a method of inhibiting histone deacetylase activity comprising administering to a subject in need thereof a pharmaceutical composition comprising a bacteria strain that produces a therapeutically effective amount of at least one organic acid of formula Rx-COOH, wherein Rx is C4-C11 alkyl, or hydroxyl-
	Applicants specification (page 15) sets forth that Megasphaera is known to produce hexanoic acid.
	Lipkin et al (US Publication Number 2012/0207726) disclose of methods of treating subjects comprising administering compositions of Megasphaera.  (See claims).  
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical chemical composition, (strains of Megasphaera) the properties applicant discloses and/or claims (inhibits histone deacetylase activity) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Lipkin et al disclose of each and every limitation of the instantly filed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 75-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42 and 44-49 of copending Application No. 16/714,092 (allowed but not issued Patent Number 11,007,233) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims drawn to methods of inhibiting histone deacetylase comprising administering Megasphaera massiliensis comprising an rRNA of SEQ ID NO: 2/NCIMB 42787 are anticipated by the claims of 16/714,092 drawn to methods of treatment comprising administering Megasphaera massiliensis comprising an rRNA of SEQ ID NO: 2/NCIMB 42787.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 75-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-44 of copending Application No. 17/013,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims drawn to methods of inhibiting histone deacetylase comprising administering Megasphaera massiliensis NCIMB 42787 are anticipated by the claims of 16/714,092 drawn to methods of treatment comprising administering Megasphaera massiliensis NCIMB 42787.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 11, 2021